DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0302202 A1 (hereunder Sato).
With respect to independent claim 1, Sato teaches an imaging panel comprising: 
a substrate 10 in Fig. 4B;
a plurality of gate lines 3a mounted on the substrate; 
a plurality of data lines 6a crossing the gate lines as shown in Fig. 1; 
a plurality of photoelectric conversion elements 80 respectively mounted in a plurality of pixels defined by the gate lines and the data lines;
a plurality of first non-linear elements 9c that are mounted outside as shown in Fig. 1 pixel regions defined by the pixels on the substrate and are respectively connected to the data lines as shown in Fig. 1;
71a,71b mounted outside the pixel regions on the substrate and having first ends respectively connected to the data lines as shown in Fig. 1; and a first common wiring 71a connected to the first non-linear elements,
wherein each of the first non-linear elements is connected in a reverse-biased state as disclosed in paragraph [0062] between the data line connected to the first non-linear element and the first common wiring and wherein the first protective wirings extend to and have second ends at or near an edge of the substrate.
With respect to dependent claim 2, Sato teaches a bias wiring 5a connected to the photoelectric conversion elements on the substrate, wherein the first common wiring is connected to the bias wiring such that the photoelectric conversion elements are reverse-biased as disclosed in paragraph [0053].
With respect to dependent claim 3, Sato teaches a second non-linear element 9a; as disclosed in paragraph [0095] that is mounted outside the pixel regions on the substrate and is connected in a reverse-biased state between the bias wiring and the first common wiring and a second protective wiring that is mounted outside the pixel regions on the substrate and has a first end connected to the bias wiring and the second nonlinear element, wherein the second protective wiring extends to and has a second end at the edge of the substrate as see in Fig. 5.
With respect to dependent claim 12, in paragraph [0052] Sato teaches a scintillator that covers the pixels and converts radiated X rays into fluorescence.

Allowable Subject Matter
Claims 4 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 – 11 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 4, the prior art of record fails to teach or reasonably suggest:
a second common wiring  mounted outside the pixel regions on the substrate and a plurality of third non-linear elements mounted outside the pixel regions on the substrate and respectively connecting the first protective wirings to the second common wiring, wherein each of the third nonlinear elements is connected in a forward-biased state between the first protective wiring connected to the third non-linear element and the second common wiring.
With respect to dependent claim 5, the prior art of record fails to teach or reasonably suggest:
a plurality of gate line protective circuits mounted outside the pixel regions on the substrate and respectively connected to the gate lines and a third common wiring mounted outside the pixel regions on the substrate and connected to the gate line protective circuits, wherein each of the gate line protective circuits includes a pair of non-linear elements, wherein one of the non-linear elements is connected in a reverse-biased state between the gate line connected to the one of the non-linear elements and the third common wiring, and wherein the other of the non-linear elements is connected in a forward-biased state between the gate line connected to the other of the non-linear elements and the third common wiring.
With respect to independent claim 6, Sato teaches an imaging panel substrate assembly comprising:
a substrate 10;
one or more imaging panel regions formed on the substrate as shown in Fig. 1 and
a static protective wiring 71a mounted outside the one or more imaging panel regions,
wherein the one or more imaging panel regions include a plurality of gate lines 3a, a plurality of data lines 6a  crossing the gate lines, a plurality of photoelectric conversion elements 80 respectively mounted in a plurality of pixels defined by the gate lines and the data lines, a plurality of first non-linear elements that are mounted outside pixel regions defined by the pixels and are respectively connected to the data lines, a plurality of first protective wirings 71a mounted outside the pixel regions and respectively connected to the data lines, and a first common wiring mounted outside the pixel regions and connected to the first non-linear elements 9a,9c, but is silent with wherein each of the first non-linear elements is mounted such that a direction from the first common wiring to the data line connected to the first non-linear element is aligned with a forward direction of the first non-linear element and wherein the first protective wirings extend from within the imaging panel region to the static protective wiring and are connected to the static protective wiring.
	With respect to dependent claims 7 – 11 and 13, because of their dependency on claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        2/25/2021